Citation Nr: 1454889	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  11-26 652	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a heart disability, to include ischemic heart disease, and to include as due to exposure to herbicides and/or mustard gas.

2. Entitlement to service connection for a skin disability, to include basal cell carcinoma, and to include as due to exposure to herbicides and/or mustard gas.

3. Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968, with service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2010 and June 2011 by the Department of Veterans Affairs (VA) Regional Offices in Phoenix, Arizona, and Salt Lake City, Utah, respectively.  Jurisdiction rests with the VA Regional Office (RO) in Salt Lake City, Utah, from which the appeal was certified.

In January 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  In June 2012, the Board issued a decision that denied the claim of entitlement to service connection for a skin disability, to include basal cell carcinoma, and to include as due to exposure to herbicides and/or mustard gas.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), however, the Board's June 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the January 2012 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested to have the prior decision vacated and a new hearing held before a new decision was issued in its place.  As such, the June 2012 denial was vacated, and the Veteran testified at a second videoconference hearing before the undersigned VLJ in September 2014.  A transcript of the hearing is associated with the record, and with this decision, the Board satisfies the Veteran's request.  Additionally, the Veteran and his representative submitted evidence directly to the Board, along with waivers of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).


FINDINGS OF FACT

1. At the September 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the claim of entitlement to service connection for a skin disability, to include basal cell carcinoma, and to include as due to exposure to herbicides and/or mustard gas.

2. At the September 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder.

3. The Veteran served within the land borders of Vietnam during the Vietnam era and is therefore presumed to have been exposed to herbicides.

4. The evidence reflects a current diagnosis of ischemic heart disease.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal of the claim of entitlement to service connection for a skin disability, to include basal cell carcinoma, and to include as due to exposure to herbicides and/or mustard gas, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2. The criteria for withdrawal of a substantive appeal of the claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).
	
3. The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

At the September 2014 Board hearing, the Veteran indicated that he wished to withdraw the appeal of the claim of entitlement to service connection for a skin disability, to include basal cell carcinoma, and to include as due to exposure to herbicides and/or mustard gas, and the claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder.  Thus, these issues are no longer for appellate consideration.  

Heart Disability

In this decision, the Board grants the claim of entitlement to service connection for a heart disability.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam to obtain the benefit of the presumption of herbicide exposure.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).    

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of  38 C.F.R. 
§ 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus (Type II), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), hairy cell leukemia and other chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

In this case, the record demonstrates the Veteran served in the Republic of Vietnam from October 1967 to April 1968.  Therefore, the Veteran is presumed to have been exposed to herbicides during active duty.  

In addition, a VA examiner provided a diagnosis of ischemic heart disease in December 2012.  The VA examiner reviewed the Veteran's records and found that a diagnosis of ischemic heart disease was established per VA definition.  Specifically, the VA examiner noted the Veteran had a history of non-Q wave myocardial infarction in July 2000.  Accordingly, service connection for ischemic heart disease is warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.


ORDER

The appeal of the claim of entitlement to service connection for a skin disability, to include basal cell carcinoma, and to include as due to exposure to herbicides and/or mustard gas, is dismissed.

The appeal of the claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder, is dismissed.

Entitlement to service connection for ischemic heart disease is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


